Citation Nr: 0629564	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  99-21 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esquire


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran had active service from July 1959 to October 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2000, the veteran appeared before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  
Subsequently, in February 2003, the veteran testified at a 
Travel Board hearing before another Veterans Law Judge, who 
was a signatory to a May 2005 decision of the Board in the 
veteran's case, but is now retired.  In June 2006, the Board 
issued a letter to the veteran to determine whether he wished 
to have an additional hearing, since one of the Veterans Law 
Judges had retired.  The letter informed the veteran that if 
he did not respond within 30 days, the Board would assume he 
did not want an additional hearing.  No response to that 
letter has been received.  Therefore, the Board may proceed 
herein, with the undersigned as the only Veterans Law Judge 
associated with the appeal.

In the May 2005 decision, the Board, in pertinent part, 
denied entitlement to service connection for a low back 
disorder.  The veteran subsequently appealed the issue to the 
United States Court of Appeals for Veterans Claims (Court).  
While that case was pending at the Court, the veteran's 
attorney and the VA Office of the General Counsel filed a 
joint motion to partially remand the veteran's claim for 
readjudication, and to vacate, in pertinent part, the Board's 
decision.  In a February 2006 order, the Court granted the 
joint motion, vacated the Board's May 2005 decision as to the 
veteran's claim of entitlement to service connection for a 
low back disorder, and remanded the case to the Board for 
readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

Based upon the joint motion, the Board finds that a remand is 
required to provide the veteran with a VA examination to 
determine the nature and etiology of his back disorder.  As 
specified in the joint motion, a July 2003 Board remand had 
indicated that the VA examiner conducting the assessment 
should review the veteran's claims file prior to examining 
the veteran.  However, the April 2004 VA examination report 
and June 2004 VA medical statement show that the veteran's 
claims file was not reviewed by the examiner until after he 
underwent examination.  The RO, upon review of the 
examination report, provided the claims file to the examiner, 
who then stated there was no basis for a change in the 
original findings.  Nevertheless, consistent with the joint 
motion, which pursuant to the order of the Court is the law 
of the case in this matter, an additional examination is 
required to comply with the directive in the July 2003 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(Court held that compliance by the Board or the RO with 
remand instructions is neither optional nor discretionary).

In addition, during the pendency of this appeal, in March 
2006, the Court of Appeals for Veterans Claims issued a 
decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that enhanced VCAA notice may be 
needed in certain claims for compensation.  The Board is 
confident that the RO will effectuate the new requirements of 
the Court in this matter.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to be afforded an 
examination by a physician qualified in 
orthopedics, in order to determine the nature 
and etiology of any disabilities involving the 
low back.  All indicated evaluations, studies, 
tests, and specialized examinations deemed 
necessary should be performed.  The veteran's 
claims folder should be reviewed by the 
examiner prior to examination.  It is requested 
that the physician obtain a detailed history of 
any in-service and post-service injuries to the 
low back, and provide opinions as to the 
following:

a.  Whether it is at least as likely as 
not that the sacralization of the L4-L5 
lumbar vertebra and unfused epiphysis 
shown in service were familial, 
congenital, or developmental diseases or 
defects which clearly and unmistakably 
existed prior to service.

b.  If those conditions did not clearly 
and unmistakably exist prior to service, 
whether it is at least as likely as not 
that they were incurred in service.

c.  If those conditions did clearly and 
unmistakably exist prior to service, 
whether it is at least as likely as not 
that the veteran experienced any 
superimposed injury to the low back 
which resulted in an additional low back 
disability during service.

d.  If the answer to the previous 
question is in the affirmative, whether 
it is at least as likely as not that any 
currently diagnosed low back disorder is 
related to any superimposed in-service 
injury.

e.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

f.  The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.

2.  Thereafter, the RO should undertake any 
necessary development and then readjudicate the 
veteran's claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant actions 
taken on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently on 
appeal since the September 2004 SSOC.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



___________________________
ANDREW J. MULLEN
Veterans Law Judge Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).

